Name: Council Regulation (EEC) No 2428/91 of 29 July 1991 increasing the volume of the Community tariff quota opened for 1991 for newsprint
 Type: Regulation
 Subject Matter: wood industry;  tariff policy
 Date Published: nan

 No L 222/6 10. 8 . 91Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2428/91 of 29 July 1991 increasing the volume of the Community tariff quota opened for 1991 for newsprint print from Canada could reach a level higher than the said volume of 600 000 tonnes ; whereas the volume of that part of quota reserved for these imports should be increased, therefore, by 30 000 tonnes, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, for newsprint, the Community has reached an agreement which provides in particular for the opening of a Community tariff quota of 650 000 tonnes, of which 600 000 tonnes are reserved, until 30 November of each year, exclusively for products from Canada, in accordance with Article XIII of the General Agreement on Tariffs and Trade ; whereas this agreement provides equally for the obligation to increase, by 5 %, that part of the quota reserved for imports from Canada, in the event that that part is used up before the end of a given period of one year ; whereas the quota of 650 000 tonnes was opened for 1991 by Council Regulation (EEC) No 3275/90 ('); Whereas the economic data at present available give rise to the belief that the requirements for importing news ­ Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 3275/90 for newsprint from Canada shall be increased from 600 000 tonnes to 630 000 tonnes. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1991 . For the Council The President H. VAN DEN BROEK (') OJ No L 315, 15. 11 . 1990, p. 3 .